    Case 1:08-cr-00287-ARR Document 61 Filed 04/05/20 Page 1 of 2 PageID #: 252




                                                                    April 5, 2020

Warden D.K. Williams
FCI Danbury
Route 37
Danbury, CT 06811
By email to: DAN/ExecAssistant@bop.gov

        Re:    Request To Release William Joseph Sawicz, Reg. No. 75670-053, Pursuant to
               18 U.S.C. § 3624 and the April 3, 2020 Directive of the Attorney General

Dear Warden Williams,

        Please accept this request for release pursuant to 18 U.S.C. § 3624 on behalf of inmate
William Joseph Sawicz, Reg. No. 75670-053. Given the exceptional circumstances of the
current coronavirus pandemic, Mr. Sawicz is not able to file this request himself.

        Mr. Sawicz seeks release under 18 U.S.C. § 3624(c), as amended by Section 12003(b)(2)
of the Coronavirus Aid Relief and Economic Security (CARES) Act. On April 3, 2020, Attorney
General Barr made the necessary statutory finding that “emergency conditions are materially
affecting the functioning of the Bureau of Prisons.” 1 Accordingly, the Attorney General directed
that the BOP “immediately maximize appropriate transfers to home confinement of all
appropriate inmates held at . . . FCI Danbury.” 2 His directive applies to “all at-risk inmates—not
only those who were previously eligible for transfer.” 3 Mr. Sawicz is such an inmate.

        The CARES Act extends the amount of time an inmate may be placed on home
confinement. Section 3624(c)(2) provides, in relevant part, that “[t]he Bureau of Prisons shall, to
the extent practicable, place prisoners with lower risk levels and lower needs on home
confinement for the maximum amount of time permitted under this paragraph.” Because the
statutory home confinement limit of “10 percent of the term of imprisonment . . . or 6 months”
has now been extended under the CARES Act, Mr. Sawicz satisfies those conditions.

       Mr. Sawicz is serving a 60 month sentence with a release date of February 26, 2021. His
counselor submitted his halfway house referral on December 28, 2019, and Probation has already

1
  Attorney General William Barr, Memorandum for Director of Bureau of Prisons, Office of the
Attorney General (Apr. 3, 2020), at https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-
c6d51b810000.
2
  Id.
3
  Id.
                                                1
    Case 1:08-cr-00287-ARR Document 61 Filed 04/05/20 Page 2 of 2 PageID #: 253



approved his parents’ home as an acceptable release residence. He can and will be securely
confined in the community for the duration of his sentence. Specifically, Mr. Sawicz can reside
with his parents Martin and Marie Sawicz, at 29 Somerset Place, Deer Park, NY 11729, who can
be reached at (631) 595-2294, and have confirmed to me that he is welcome to come home.

        Release under § 3624(c) is particularly warranted in this case because Mr. Sawicz does
not present substantial risks to the community requiring imprisonment or confinement in a
residential reentry center or other facility. Mr. Sawicz does not have any history of violence.
For over a year while on bond, from his arrest until his self-surrender to FCI Danbury, Mr.
Sawicz was perfectly compliant on home detention with his parents at the same residence,
sustaining zero pretrial violations. His low risk of violence is reflected by his assignment to a
low security facility, and his approval for halfway house transfer more than four months ago.

        Finally, release is imperative now in light of the ongoing coronavirus pandemic. While
Mr. Sawicz presents a low risk of danger to the public, he is at high risk of contracting the virus
and suffering serious, even life-threatening, complications. Mr. Sawicz was diagnosed at FCI
Danbury with hypertension, for which he takes prescribed Lisinopril and baby aspirin. People
with hypertension treated by ACE inhibitors, such as Lisinopril, “are at higher risk for severe
COVID-19 infection,” 4 as confirmed by the Centers for Disease Control and Prevention. 5 As the
Attorney General has found, this risk is heightened by the circumstances at FCI Danbury, where
there are 21 confirmed positive inmates, seven confirmed positive staff, and many other inmates
under quarantine. Mr. Sawicz cannot effectively socially distance or otherwise protect himself in
the facility under these conditions.

       Accordingly, because Mr. Sawicz qualifies for early release under § 3624 and Attorney
General Barr’s directive, and the current conditions militate strongly in favor of releasing him
immediately, we respectfully request that you release him from the Bureau’s custody. Please
inform me of your decision on this request promptly. Thank you for your consideration.

                                                             Respectfully submitted,

                                                                           /s/
                                                             Mia Eisner-Grynberg
                                                             Attorney for William Sawicz
                                                             (914) 355-6493

cc:     Hon. Allyne R. Ross, United States District Court Judge (via ECF)
        AUSA Nomi Berenson (via ECF)


4
  Lei Fang, George Karakiulakis, Michael Roth, Are Patients With Hypertension and Diabetes
Mellitus at Increased Risk for COVID-19 Infection?, The Lancet (Mar. 11, 2020), at
https://www.thelancet.com/pdfs/journals/lanres/PIIS2213-2600(20)30116-8.pdf.
5
  Moribidity and Mortality Weekly Report: Preliminary Estimates of the Prevalence of Selected
Underlying Health Conditions Among Patients with Coronavirus Disease 2019 — United States,
February 12–March 28, 2020, Centers for Disease Control and Prevention (Apr. 3, 2020), at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.
                                                 2
